DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed September 7, 2022.  Claims 1, 2, 4-6 and 9-16 are currently pending.

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed September 7, 2022, with respect to the rejection(s) of claim(s) 1, 2, 4-6, 9 and 10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112 (a) for claim 9.
In regards to newly added claims 11-16, these claims are allowable since the new independent claim includes the objected to because dependent on rejected claim subject matter, which is claim 9 and any intervening claims, claims 3 and 7. Claims 12-16 are allowed because of their dependency on claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 9, the claim is drawn to a separate embodiment as seen in figure 14, then the embodiment now described in claim 1 as seen in figure 12. The embodiment in figure 12 describes a response measuring unit to monitor whether or not at least one of the SPADs responds to measure the response time of the SPAD (page 15, line 25 to page 16, line 7). The embodiment in figure 14 describes measuring the temperature of at least one of the SPADs and a response duration is calculated based on the temperature measured (page 17, lines 5-12). These are two separate embodiments that are doing two different processes. Also, nowhere in the specification or figures is it shown that these embodiments are used together. Since, these embodiments are shown to be separate and usable together then having claim 9 dependent upon claim 1 is not clearly described in the specification and drawings. Claim 9 stands rejected as being new matter showing the combination of two separate embodiments, which was not described in the original disclosure. Please correct and clarify.

Allowable Subject Matter
Claims 1, 2, 4-6 and 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1, the prior art of record individually or in combination fails to teach an optical distance measurement apparatus that measures a distance using a round-trip time of light to an object as claimed, the apparatus comprising: an irradiator configured to irradiate light waves to a region where the object is to be detected; a plurality of SPADs each configured to respond to incidence of a photon including a reflected wave of the light waves; a plurality of signal output units corresponding one-to-one to the plurality of SPADs, the plurality of signal output units being each configured to output a pulse signal every time when corresponding one of the SPADs responds; a response number detector configured to detect a response number based on the pulse | signal, the response number representing a number of the responding SPADs; a timing identifier configured to identify, based on a state of variation in the response number along a time series, a temporary timing that satisfies conditions where the state of variation is set in advance and identify a detection timing in accordance with the temporary timing, the detection timing representing a timing when the optical distance measurement apparatus detects light; a timing corrector configured to acquire a correction time representing a time difference between the temporary timing and a true timing corresponding to the distance to the object and set a timing corrected from the temporary timing by the correction time as the detection timing; more specifically in combination with a correction calculator configured to calculate the correction time in accordance with a light-receiving environment for the optical distance measurement apparatus, wherein the correction calculator is configured to calculate the correction time by taking into account the response number at the temporary timing and a response duration representing a time period when the responding the SPADs continues to respond; and a response measuring unit configured to monitor whether or not at least one of the SPADs responds to measure the response duration of the SPAD, wherein the correction calculator is configured to calculate the correction time by taking into account the response duration measured by the response measuring unit.
Claims 2, 4-6 and 10 are allowed because of their dependency on claim 1.
In regards to claim 11, the prior art of record individually or in combination fails to teach an optical distance measurement apparatus that measures a distance using a round-trip time of light to an object as claimed, the apparatus comprising: an irradiator configured to irradiate light waves to a region where the object is to be detected; a plurality of SPADs each configured to respond to incidence of a photon including a reflected wave of the light waves; a plurality of signal output units corresponding one-to-one to the plurality of SPADs, the plurality of signal output units being each configured to output a pulse signal every time when corresponding one of the SPADs responds; a response number detector configured to detect a response number based on the pulse signal, the response number representing a number of the responding SPADs; a timing identifier configured to identify, based on a state of variation in the response number along a time series, a temporary timing that satisfies conditions where the state of variation is set in advance and identify a detection timing in accordance with the temporary timing, the detection timing representing a timing when the optical distance measurement apparatus detects light; a timing corrector configured to acquire a correction time representing a time difference between the temporary timing and a true timing corresponding to the distance to the object and set a timing corrected from the temporary timing by the correction time as the detection timing; and more specifically in combination with a correction calculator configured to calculate the correction time in accordance with a light-receiving environment for the optical distance measurement apparatus, wherein the correction calculator is configured to calculate the correction time by taking into account the response number at the temporary timing and a response duration representing a time period when the responding the SPADs continues to respond; and a temperature acquirer configured to acquire a temperature of at least one of the SPADs or an ambient temperature of the SPAD, wherein the correction calculator is configured to calculate the response duration in accordance with the temperature and calculate the correction time by taking the response duration into account.
Claims 12-16 are allowed because of their dependency on claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878